Title: From Thomas Jefferson to James Madison, 29 July 1789
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris July 29. 1789.

I wrote you on the 22d. Since that I have received yours of the 23d. of May. The president’s title as proposed by the senate was the most superlatively ridiculous thing I ever heard of. It is a proof  the more of the justice of the character given by Doctr. Franklin of my friend: ‘Always an honest man, often a great one, but sometimes absolutely mad.’. I wish he could have been here during the late scenes. If he could then have had one fibre of aristocracy left in his frame he would have been a proper subject for bedlam. The tranquility of this place has not been disturbed since the death of Foulon and Bertier. Supplies of bread are precarious, but there has not as yet been such a want as to produce disorder, and we may expect the new wheat harvest to begin now in ten or twelve days. You will wonder to find the harvest here so late: but from my observations (I guess, because I have not calculated their result carefully) the sun does not shine here more than 5. hours of the 24. through the whole year. I inclose you some papers worth notice, which indeed have principally induced me to address you so soon after my last. I am with perfect esteem and attachment Dear Sir Your friend & servt,

Th: Jefferson

